Citation Nr: 0210396	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  94-41 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a waiver of an overpayment of Department of 
Veterans Affairs pension benefits in the amount of $2,516.00.  


REPRESENTATION

Appellant represented by:	Kathryn Grant Madigan, 
Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1942 to December 
1944.  In August 1993, the Buffalo, New York, Regional Office 
(RO) proposed to retroactively terminated the veteran's 
Department of Veterans Affairs (VA) pension benefits as of 
January 1, 1989 based upon the veteran's reported family 
income.  In November 1993, the RO effectuated the proposed 
termination.  The veteran was subsequently informed in 
writing of the overpayment of VA pension benefits in the 
amount of $2,516.00 and his appellate and waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an February 1994 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
a waiver of recovery of an overpayment of VA pension benefits 
in the amount of $2,516.00 upon its finding of 
misrepresentation and bad faith.  In July 1997, the Board 
remanded the veteran's claim to the RO for additional action.  
In November 1999, the Board remanded the veteran's claim to 
the RO for additional action which included a paid and due 
audit of the veteran's VA pension benefits for the period of 
the calculated overpayment.  The veteran has been represented 
throughout this appeal by Kathryn Grant Madigan, Attorney.  


REMAND

In its November 1999 Remand instructions, the Board requested 
that the RO prepare a paid and due audit of the veteran's VA 
pension benefits which set forth the period of the 
overpayment; the pension benefits paid and due; the veteran's 
family income for the relevant period; and their unreimbursed 
medical expenses.  While the RO did prepare an audit of the 
veteran's VA pension benefits, the Board observes that the 
document does not specifically delineate the information 
requested by the Board including the period of the 
overpayment in question, the amount of pension benefits due 
to the veteran, and the benefits actually paid to the him.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  
1.  The RO should prepare a complete paid 
and due audit for the entire period of 
the alleged overpayment which also 
addresses the veteran's family income and 
unreimbursed medical expenses.  The 
veteran and his attorney should be 
provided with a copy of the audit and a 
full explanation of the calculations 
relied upon to determine the amount and 
period of the overpayment.  

2.  The Committee should then 
readjudicate the veteran's request for a 
waiver of recovery of an overpayment of 
VA pension benefits in the calculated 
amount.  

If his claim remain denied, the veteran and his attorney 
should be provided with a supplemental statement of the case 
and be given the opportunity to respond.  The veteran is free 
to submit additional evidence and argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 


inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).  


